Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Stark (US 2015/0127864) (see Notice of References Cited dated 12/24/2020).

As per claim 1, Stark teaches a spinlock circuit comprising: 
	a plurality of flags ([0077] vector of bits having one bit being a grant value indicating whether or not access to a shared resource is granted), wherein a first flag of the plurality of flags is set when a computing resource is busy ([0070] the grant value is set to high when the shared resource is available and low when busy);
	a broadside interface (fig. 14, block 207) coupled to a first processor and a second processor (fig. 14, blocks 200-203), wherein the broadside interface includes a plurality of parallel interfaces (fig. 14, block 207 the group arbiter simultaneously interfaces with plural processors and the shared resource), wherein the broadside interface is configured to receive a first instruction from the first processor in a single clock cycle of the first processor and receive a second instruction from the second processor in a single clock cycle of the second processor ([0006]-[0007] and fig 14 receive a first request during a first clock cycle and a second request during a second clock cycle with the requests originating from the multiple processors), wherein the first instruction and the second instruction are associated with the computing resource ([0067] each processor communicates a request to the group arbiter for access to the shared resource); 
	a first logic circuit configured to: 
	transmit, to the first processor and the second processor, availability of the computing resource based on the first flag ([0067] and [0070] in response to the requests the group arbiter returns a grant value which indicates whether or not the shared resource is available to be accessed); and 
	arbitrate use of the computing resource between the first processor and the second processor ([0004] and [0067] the group arbiter arbitrates access to the shared resource by the plural processors); and 
	a second logic circuit configured to reset the first flag upon completion of an event associated with the computing resource receive a plurality of requests for use of a computing resource from the one or more first processors ([0067] after the shared resource has completed serving the request of the granted processor then the grant enable logic is reset indicating that it is ready to be allocated to another requesting processor).

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stark as applied to claims 1 and 14 above in view of Coddington (US 2017/0010986) (see Notice of References Cited dated 12/24/2020).

As per claim 2, Stark does not explicitly teach wherein the spinlock circuit is further configured to transmit the availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor.

However, Coddington teaches wherein the spinlock circuit is further configured to transmit the availability to the first processor within a next single clock cycle of the first processor and to communicate the availability to the second processor within a next single clock cycle of the second processor (fig. 1-2 grant/deny requests in different i.e. during a current or subsequent clock cycle).

Coddington and Stark are both concerned with computer resource arbitration. Stark teaches arbitrating access to a shared resource to plural processors while Coddington teaches adaptive resource management in a pipelined arbiter. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark in view of Coddington because the adaptive resource management techniques described by Coddington may be implemented in a non-pipelined arbiter as well as in a pipelined arbiter. Therefore, the arbiter and rather than the requestors themselves may be configured to handle 

As per claim 3, Stark further teaches wherein the computing resource is a memory connected to the first processor and the second processor (fig. 14, block 204).

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 10, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stark as applied to claims 1 and 14 above in view of Lentz et al. (US 5,440,752) (hereinafter Lentz as previously cited).

As per claim 4, Stark does not explicitly teach wherein the broadside interface is 64-bits wide.

However, Lentz teaches wherein the broadside interface is 64-bits wide (col. 6, ll. 51-54).

Lentz and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Lentz teaches a microprocessor architecture with a switch network for data transfer between different computing components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark in view of Lentz because it would provide for a microprocessor architecture capable of supporting multiple processors, data transfers between data and instruction caches, I/O devices, and a memory handled using a switch network. Access to memory buses could be controlled by arbitration circuits which utilize fixed and dynamic priority schemes, and a test and set bypass circuit would be provided for preventing a loss of memory bandwidth due to spin-locking. A row match comparison circuit would be provided for reducing memory latency by giving an increased priority to successive requests for access to memory locations having the same row address.

As per claim 5, Stark further teaches wherein the spinlock circuit is further connected to the first processor and the second processor through a bus ([0013]-[0017]).

As per claim 6, Lentz teaches wherein the spinlock circuit is connected to the bus by a 32-bit wide connection (col. 6, ll. 51-54).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Lentz as applied to claim 6 above, and further in view of Darbari et al. (US 2017/0364363) (hereinafter Darbari as previously cited).

As per claim 7, Stark and Lentz do not explicitly teach wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor.

However, Darbari teaches wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor ([0032]).

Darbari and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Darbari teaches livelock recovery circuitry. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and Lentz in view of Darbari because it would provide for a way to detect livelock in a processor, and cause the processor to transition to a known safe state when livelock is detected.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Coddington as applied to claim 2 above, and further in view of Uyehara et al. (US 6,297,684) (hereinafter Uyehara as previously cited).

As per claim 8, Stark and Coddington do not explicitly teach wherein the spinlock circuit is further configured to transmit the availability to the first processor within two nanoseconds of receiving the first instruction.

However, Uyehara teaches wherein the spinlock circuit is further configured to transmit the availability to the first processor within two nanoseconds of receiving the first instruction (col. 8, ll. 6-26).

Uyehara and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Uyehara teaches computer circuitry for switching between digital signals having differing signal rates. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and Coddington in view of Uyehara because it would provide for an improved circuit that can be implemented using a minimal amount of space on an integrated circuit (IC) chip, and beneficially prevents glitches during switching operations even where the signal rate difference between switched signals exceeds a threshold. The improved circuit also does not require a large number of transistors or other component elements to fabricate, and conveniently can be implemented with standard logic gates and shift registers.

As per claim 13, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Coddington as applied to claims 10 and 15 above, and further in view of Lentz.

As per claim 12, Stark and Coddington do not explicitly teach wherein receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through the plurality of broadside connections comprises receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through a plurality of broadside interfaces which are each 64-bits wide.

However, Lentz teaches wherein receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through the plurality of broadside connections comprises receiving, at the spinlock circuit, the plurality of requests from the plurality of processors for use of the computing resource, through a plurality of broadside interfaces which are each 64-bits wide (col. 6, ll. 51-54).

Lentz and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Lentz teaches a microprocessor architecture with a switch network for data transfer between different computing components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 

As per claim 17, Stark and Coddington do not explicitly teach wherein each of the plurality of broadside connections is 64-bits wide.

However, Lentz teaches wherein each of the plurality of broadside connections is 64-bits wide (col. 6, ll. 51-54).

Lentz and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Lentz teaches a microprocessor architecture with a switch network for data transfer between different computing components. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stark and Coddington in view of Lentz because it would provide for a microprocessor architecture capable of supporting multiple processors, data transfers between data and instruction caches, I/O devices, and a memory handled using a switch network. Access to memory buses could be controlled by arbitration circuits which utilize fixed 

As per claim 18, Stark further teaches wherein the spinlock circuit is further connected to the first processor and the second processor one or more processors through a bus ([0013]-[0017]).

As per claim 19, Lentz teaches wherein the spinlock circuit is connected to the bus by a 32-bit wide connection (col. 6, ll. 51-54).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Coddington in view of Lentz as applied to claim 19 above, and further in view of Darbari.

As per claim 20, Stark, Coddington, and Lentz do not explicitly teach wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor.

However, Darbari teaches wherein the first processor is a non-pipelined processor, and the second processor is a pipelined processor ([0032]).

Darbari and Stark are both concerned with computer architecture. Stark teaches arbitrating access to a shared resource to plural processors while Darbari teaches livelock .

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            April 23, 2021